DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an apparatus, comprising: a base assembly; a movable assembly that is movably supported by the base assembly; a structural assembly that is supported by the movable assembly; a plurality of electrical assemblies that are supported by the structural assembly; an actuating assembly configured to move the movable assembly relative to the base assembly; a first electrical connector that is electrically connectable to the actuating assembly and the plurality of electrical assemblies; a second electrical connector that is electrically connectable to a power source; and a switch assembly disposed on the second electrical connector; wherein the first and second electrical connectors are electrically connected via one or more contact members that are movably disposed relative to the base assembly; and wherein the switch assembly is configured to selectively electrically connect the power source to at least one of the actuating assembly and the plurality of electrical assemblies via the first and second electrical connectors.
Regarding claims 2-12, claims 2-12 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.


Regarding claims 14-17, claims 14-17 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Regarding independent claim 18, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation wherein an apparatus, comprising: a base assembly; a rotatable assembly that is rotatably supported by the base assembly; an artificial tree that is supported by the rotatable assembly; a plurality of LED tree lights that are supported by the artificial tree; a motor configured to rotate the rotatable assembly relative to the base assembly; a first electrical connector that is electrically connectable to the motor and the plurality of LED tree lights; a second electrical connector that is electrically connectable to a power source; and a foot pedal switch housing, which includes at least one push button switch, disposed on the second electrical connector; wherein the first and second electrical connectors are 
Regarding claims 19-20, claims 19-20 are allowable for the reasons given in claim 18 because of their dependency status from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879